Title: To James Madison from John Gavino, 18 December 1801 (Abstract)
From: Gavino, John
To: Madison, James


18 December 1801, Gibraltar. No. 77. Reports that “the Essex continues cruising in this Neighbourhood, and no movement made by the Tripolin Ship. The Commander is now again at Tetuan.” Encloses a copy of a circular letter received from Kirkpatrick on 15 Dec. with news of a Tripolitan cruiser fitting out at Smyrna. Notes that Admiral Saumarez and his fleet are still at Gibraltar and that the Moroccan emperor “has orderd the Batavian Consul to quit his dominions, wants an Embassador and Presents.”
 

   RC (DNA: RG 59, CD, Gibraltar, vol. 2). 1 p.; marked duplicate; docketed by Wagner. Enclosure not found.


   A full transcription of this document has been added to the digital edition.
